MEMORANDUM **
David Rafael Velasco-Alonzo, a native and citizen of Mexico, petitions pro se for review of the denial of his motion to reconsider the denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture.
To the extent Velasco-Alonzo challenges the Board of Immigration Appeals’ (“BIA”) February 25, 2004 decision, we lack jurisdiction to review his contentions because Velasco-Alonzo did not file a petition for review within thirty days of the BIA’s decision and his motion to reconsider did not toll the filing deadline. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996); 8 U.S.C. § 1252(b)(1).
We have jurisdiction to review VelascoAlonzo’s remaining claim under 8 U.S.C. § 1252. We conclude that the BIA did not abuse its discretion in denying VelascoAlonzo’s motion to reconsider because Velasco-Alonzo did not establish that there *663were errors of fact or law in the BIA’s February 25, 2004 decision. See 8 C.F.R. § 1003.2(b)(1) (stating that motion to reconsider “shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority”).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.